department of the treasury internal_revenue_service washington d c date cc dom fs proc number release date uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject claim_for_refund of deficiency_interest this field_service_advice responds to your memorandum dated field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x x’s representative year year year year year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren issue at what date does interest begin to run on an underpayment_of_tax where x reported an overpayment_of_tax on its return and elected to have the overpayment credited against its estimated_tax liability for the succeeding taxable_year but the service subsequently determined a deficiency in tax for the taxable_year of the purported overpayment conclusion interest runs on any portion of the subsequently determined deficiency which exceeds the overpayment from the original due_date of the tax interest runs on that portion of the deficiency less than or equal to the overpayment from the date the overpayment is credited to the succeeding year’s estimated_taxes or the original due_date of the succeeding year’s income_tax return to the extent the overpayment is not needed to satisfy specific installments of estimated_tax facts x timely filed its tax returns for the years ended august year and august year on the extended due dates of may year and may year respectively the year and year returns each reflected overpayments of dollar_figurea on april year the service determined deficiencies for year and year each in the amount of dollar_figureb greater than the dollar_figurea reported as overpayment on the return with respect to estimated_tax payments for year the entire dollar_figurea of the excessive credit elect for year was used to satisfy estimated_tax payments for the fourth quarterly installment with respect to estimated_tax payments for year only dollar_figurec of the excessive credit elect for year was used to satisfy estimated_tax payments for the fourth quarterly installment x timely filed its tax returns for the years ended august year and august year on the extended due dates of may year and may year respectively the year and year returns reflected overpayments of dollar_figured and dollar_figuree respectively on february year the service determined deficiencies for year in the amount of dollar_figuref less than the reported return overpayment and for year in the amount of dollar_figureg less than the reported return overpayment with respect to estimated_tax payments for year only dollar_figureh of the excessive credit elect for year was used to satisfy estimated_tax payments for the fourth quarterly installment with respect to estimated_tax payments for year only dollar_figurei was used to satisfy estimated_tax payments for the third quarterly installment and only dollar_figurej was used to satisfy estimated_tax payments for the fourth quarterly installment x elected to apply the overpayment in each of the above taxable years to the corresponding subsequent taxable year’s estimated_taxes however x failed to specify a particular tax installment to which the overpayment was to be applied and the service applied it to the first estimated-tax installment for each subsequent taxable_year ie the installment due on december of year year year and year law and analysis rev_rul 1988_2_cb_356 holds that when a taxpayer claims an overpayment on a return filed either on the original due_date or an extension and the claimed overpayment is applied in full against an installment of the succeeding year’s estimated_tax interest on a subsequently determined deficiency for the earlier year runs from the due_date of that installment on the part of the deficiency that is equal to or less than the claimed overpayment and from the original due_date of the return on the remainder revrul_88_98 follows 588_f2d_342 2d cir in which the court interpreted sec_6601 to mean that interest on a deficiency can only be charged when the tax is both due and unpaid the date the overpayment becomes a payment on account of the succeeding year’s estimated_tax determines when the prior year’s tax became unpaid for purposes of sec_6601 and thus when deficiency_interest begins to run in may department stores co v united_states fed cl acq aod cc-1997-008 date the taxpayer elected to credit an overpayment shown on its tax_return to the succeeding year’s estimated_tax liability but did not attach a statement to its return indicating the installment to which the service should credit the overpayment a deficiency was determined for the taxpayer’s tax_year and interest was assessed by the service on the deficiency from the due_date of the first installment in accordance with revrul_88_98 however the taxpayer had made estimated_tax payments sufficient to avoid the addition_to_tax imposed by sec_6655 for for the first and second installments of estimated_tax due for the court concluded the services application of taxpayer’s overpayment to the first installment did not change the fact that the government had the use of taxpayer’s overpayment from the due_date of the first installment may to the date the taxpayer filed its tax_return october since the overpayment was not needed to satisfy any installment of estimated_tax due during that period in light of the may department stores decision the service has reconsidered the manner in which interest on a subsequently determined deficiency is computed under sec_6601 when the taxpayer makes an election to apply an overpayment to code sec_6601 provides i f any amount of tax is not paid on or before the last date prescribed for payment interest on such amount shall be paid for the period from such last date to the date paid the succeeding year’s estimated_taxes when such an election is made the overpayment is applied to unpaid installments of estimated_tax due on or after the date the overpayment arose in the order in which they are required to be paid to avoid an addition_to_tax for failure to pay estimated income_tax under sec_6654 and sec_6655 the service will assess interest on a subsequently determined deficiency for the overpayment year from the date s that the overpayment is applied to the succeeding year’s estimated_taxes in all situations the estimated_tax rules in effect for the tax_year in which the credit elect is used determine the amount of estimated_taxes due and thus the amount of the overpayment needed to satisfy the installments of estimated_tax the unused balance of the credit is deemed effective as a payment of the succeeding year’s income_tax liabilities as of the unextended due_date of the return finally sec_6621 does not support the taxpayer’s position regarding interest_netting the net interest rate of zero authorized by sec_6621 applies to the extent that for any period interest is payable under sec_6601 and allowable under sec_6611 on equivalent underpayments and overpayments by the same taxpayer the mechanics of the computation require that the interest on the overpayment and the interest on the underpayment be netted to arrive at net interest of zero for any period during which the overpayment and the underpayment overlap however when a taxpayer makes an election to apply an overpayment shown on the return to the succeeding year’s estimated_tax no interest is payable on the overpayment that is the subject of the taxpayer’s election see sec_301_6402-3 and sec_301 h vii accordingly sec_6621 does not apply in any case in which the overpayment is applied to the succeeding year’s estimated_taxes since no interest is allowable on the overpayment in that situation in sum the deficiency amount for year that is in excess of the overpayment reflected on the year return should accrue deficiency_interest from the original due_date of the tax for year interest begins to run on the portion of the deficiency that is less than or equal to the overpayment as of the date on which the overpayment is applied to succeeding year’s estimated_taxes ie the due_date of the fourth installment for the deficiency in year interest begins to run on the portion of the deficiency in excess of the overpayment reflected on the year return from the original due sec_6513 provides that if any overpayment of income_tax is in accordance with sec_6402 claimed as a credit against estimated_tax for the succeeding taxable_year such amount shall be considered as a payment of the income_tax for the succeeding taxable_year whether or not claimed as a credit in the return of estimated_tax for such succeeding taxable_year and no claim for credit or refund of such overpayment shall be allowed for the taxable_year in which the overpayment arises date of the tax for year interest begins to run on the portion of the deficiency that is less than or equal to the overpayment as of the date on which the overpayment is applied to the succeeding year’s estimated_taxes i e the due_date of the fourth installment however in year the return overpayment is not needed to fully satisfy the installments of estimated_tax for year so the remaining overpayment should be applied to the income_tax liabilities for year as of the unextended due_date of that return thus interest runs on the remaining portion of the deficiency from the unextended due_date of the year return for the deficiency in year a portion of the overpayment was applied to the third installment of the succeeding year’s estimated_tax because the remaining portion of the return overpayment exceeded the subsequently determined deficiency_interest did not begin to run for the year deficiency on the third installment due_date for the deficiencies in year and year a portion of the overpayment was applied to the fourth installment of the succeeding year’s estimated_tax because the remaining portion of the return overpayment exceeded the subsequently determined deficiency_interest did not begin to run for either year or year on the fourth installment due_date the remaining overpayment should be applied to the income_tax liabilities for year and year as of the unextended due_date of those returns thus interest runs on the entire amount of the deficiencies for year and year on the unextended due dates of the succeeding year’s tax returns summary of conclusion year deficiency amount dollar_figurek3 dollar_figurea4 dollar_figurek5 dollar_figurec6 date interest begins to run november year august year 2year november year august year deficiency dollar_figureb in excess of the overpayment dollar_figurea runs from original due_date of the tax for year portion of the deficiency equal to or less than overpayment amount runs from date overpayment applied to fourth installment of year estimated_taxes deficiency dollar_figureb in excess of the overpayment dollar_figurea runs from original due_date of the tax for year portion of the deficiency equal to or less than overpayment amount runs from date overpayment applied to fourth installment of year estimated_tax dollar_figurel7 november year year dollar_figuref8 november year dollar_figureg9 year if you have any further questions or comments please call the branch telephone number november year by george e bowden technical assistant cc dom fs overpayment not needed to fully satisfy installments of estimated_tax in year so remaining overpayment applied to year income_tax as of unextended due_date of that return and interest runs on remaining portion of deficiency dollar_figurea - dollar_figurec overpayment applied to fourth installment in the amount of dollar_figureh but the remaining portion of the overpayment dollar_figurem exceeds the deficiency dollar_figuref so interest on the deficiency does not begin to run on the fourth installment due_date overpayment applied to third installment in the amount of dollar_figurei and the fourth installment in the amount of dollar_figurej but the remaining portion of the overpayment dollar_figuren exceeds the deficiency dollar_figureg so interest on the deficiency does not begin to run on the fourth installment due_date
